Gatlin v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-008-CR

     RONALD DARRELL DAVIS, JR.,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Court at Law
McLennan County, Texas
Trial Court # 940555 CR1
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Ronald Davis, Jr. pleaded guilty to assault and the court assessed the agreed punishment of
seventy-five days incarceration in the county jail, probated for two years.  Tex. Penal Code
Ann. § 22.02 (Vernon 1994).  On January 5, 1996, his probation was revoked and he the original
sentence imposed.  Although he appealed the revocation, Davis filed a motion to dismiss his
appeal on June 3, 1996.  In relevant portion, Rule 59 of the Texas Rules of Appellate Procedure
states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      We have not issued a decision in this appeal.  The motion is signed by both Davis and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Davis's appeal is dismissed.

                                                                               PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed June 12, 1996
Do not publish